The court was of opinion — That the motion was insufficient, and gave judgment for the plaintiff. Baker was liable to Dexter for the whole debt and cost; whatever he paid was rightfully paid and so far discharged Hine; if Hine after-wards had paid Dexter, he might have recovered it back in an action of indebitatus assumpsit, as for money paid by mistake: As to the cost taxed in Baker’s favor, and the fees on the execution, Hine was his debtor and it was altogether at Baker’s option whether he would take Dexter paymaster or not.